Maeshall, J.
The judgment must be affirmed. It seems useless to discuss the evidence. The situation at the time the deceased met his death is sufficiently shown by the statement. It was dangerous to oil the machinery when in operation with the guard .not in place. Ho one knew that better than the deceased. A sufficient guard was provided. The deceased could have had the machinery stopped while he *172•supplied the needed oil, or he could easily have replaced the ;guard before attempting to do his work. He knew it was dangerous to go through the narrow passageway while the machinery was in motion and the guard not in place. He had been prohibited from doing so. He either attempted to do that or to oil the machinery, neglecting to have the same stopped for that purpose, or to replace the guard, and so in ■some way met his death when it would not otherwise have -occurred. So in any way the situation can reasonably be viewed his contributory negligence was the .proximate cause ■of his death.
By the Court. — The judgment is affirmed.